Citation Nr: 1705566	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic headache disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a chronic bilateral hand disability including aching knuckles, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a chronic bilateral elbow disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a chronic bilateral shoulder disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a chronic disability manifested by muscle pains and/or joint aches, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a chronic disability manifested by shortness of breath, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a chronic gastrointestinal disability, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a chronic disability manifested by fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1988 to January 1992.  He also served in the National Guard from January 1992 to September 2013 with active duty service from January 2004 to April 2005 as well as periods of active duty for training and inactive duty training.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in May 2014 and November 2015.  This matter was originally on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In January 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded twice in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has muscle pains and/or joint aches (to include headache as well as hand, knuckle, wrist, elbow, and shoulder pain), shortness of breath, gastrointestinal problems, and fatigue related to his active service, to include as a result of service in the Persian Gulf War.  

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117 (f) (West 2014); 38 C.F.R. § 3.317 (d) (2016).  Service personnel records reflect that the Veteran had active service in Southwest Asia from March 2004 to March 2005.

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317 (a)(2); see also 75 Fed. Reg. 61995-97 (2010). Under 38 U.S.C.A. § 1117 (a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a), (b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (g).

Hands

With respect to service connection for a chronic bilateral hand disability, the August 2014 VA examiner noted that when asked about the nature and quality of his pain complaints, he reported, "my hands just pop and hurt."  The veteran stated that this pain started in approximately 2005 but that he could not identify any specific accident or injury as the cause of this pain.  The examiner noted that a review of the service treatment record demonstrated that the Veteran was treated for a laceration of the right second metacarpal phalangeal joint and that it was treated surgically and resolved without residuals.  The examiner noted that there was no condition, diagnosis or residuals to render an opinion regarding service connection for the claimed condition during military service.  

The February 2016 VA examiner noted that the Veteran stated that his hand and wrist pain began in 1988 to 1989 while repetitively rolling up camouflage nets while in training.  The examiner noted that a March 13, 1990, note in the service treatment records showed documentation that the Veteran had right wrist pain for five days after rolling up nets but that the records were silent for hand complaints.  The Veteran stated that due to his left hand, wrist, and elbow pain, he sometimes dropped objects/manuals, had difficulty lifting or using hand tools required in his job working with air conditioning, and his right hand and wrist hurt with certain movements in his job.  The examiner noted that there was no current chronic disability diagnosis for hand pain and wrist pain because although the patient had symptoms, there was no objective documented medical evidence of pathology.  In addition, the examiner stated that the hand and wrist symptoms did not comprise an undiagnosed illness because the Veteran had not had a complete workup to rule out diagnosable illness.    

As there is an indication that additional medical testing could be accomplished that would determine whether the Veteran has a diagnosable illness, the Board finds that further development is necessary.

Elbows

With respect to service connection for a chronic left elbow disability, the August 2014 VA examiner noted that a review of the service treatment record demonstrated that there was no diagnosis, treatment, or physician directed therapy for complaints of bilateral elbow or forearm pain.  The February 2016 VA examiner opined that the Veteran's lateral epicondylitis was less likely than not incurred in or caused by his active duty service.  The Veteran stated that his left elbow pain began in 1988 to 1989 while repetitively rolling up camouflage nets while in training.  The Veteran stated that he had left elbow pain, was being treated for tennis elbow; and was in physical therapy.  The examiner noted that records were silent for left elbow complaints.  
 
On Report of Medical History completed in conjunction with his separation physical in January 1992, he reported painful or "trick" shoulder or elbow.  He denied this in January 2000; but medical records indicate a left elbow injury in November 2000.  The Board has reviewed the National Guard Retirement Points History Statement prepared in April 2011 which notes that the Veteran earned 117 points of active duty points from January 18, 2000 to January 17, 2001.  As such, there is a possibility that the Veteran injured his left shoulder during either active duty or active duty for training.  In addition, on the Report of Medical Examination in February 2009, it was noted that the Veteran reported that both his elbows locked.  Further, on June 10, 2009, while he was on either active duty or active duty for training, he pulled something in his right arm while disposing of technical and field manuals.  An individual sick slip noted that he strained his elbow and shoulder while unloading manuals.  Assessment was epicondylitis mostly lateral with radial tunnel.     

The Board does not find the August 2014 and February 2016 VA examiners' opinions probative with regard to the etiology of the Veteran's bilateral elbow disorders as the examiners did not address the left elbow injury in November 2000, the right elbow epicondylitis diagnosis in June 2009, or the Veteran's report of painful or "trick" elbows in January 1992 and February 2009.  The Board, therefore, finds that further development is necessary.     

Muscle Pains/Joint Aches

With respect to a chronic disability manifested by muscle pains and/or joint aches, the February 2016 VA examiner noted that the Veteran stated that by joint aches and muscle pain he meant his knees, hands, wrists, back, neck, and left elbow.    The examiner stated that there was no diagnosis for fibromyalgia or rheumatoid arthritis.  The examiner also noted that records were silent for the diagnosis of joint pains and muscle aches and that there was no current chronic disability diagnosis because although the Veteran had symptoms, there was no objective documented medical evidence of pathology.  In addition, the examiner stated that the joint pains and muscle aches did not comprise an undiagnosed illness because the Veteran had not had a complete workup to rule out diagnosable illness.

As there is an indication that additional medical testing could be accomplished that would determine whether the Veteran has a diagnosable illness, the Board finds that further development is necessary.

Shortness of Breath

With respect to a chronic disability manifested by shortness of breath, the August 2014 VA examiner noted that a review of records showed documentation of chest pain and shortness of breath on June 3, 2004, which was diagnosed as costochondritis.  The examiner noted that the March 31, 2005, Report of Medical Assessment which listed shortness of breath with chest pain as well as the April 3, 2005, separation physical, likely referred to the June 3, 2004, evaluation and diagnosis.  The examiner noted that there were only subjective complaints with normal pulmonary and cardiac evaluations and found that there was no evidence of a pulmonary disability.  

The February 2016 VA examiner noted that there was no diagnosis for shortness of breath and stated that following completion of the respiratory/pulmonary examination, there was no chronic, clinically-identifiable respiratory/pulmonary disorder diagnosed.  In addition, the examiner stated that the periods of shortness of breath symptoms did not comprise an undiagnosed illness because the Veteran had not had a complete workup to rule out diagnosable illness.  

As there is an indication that additional medical testing could be accomplished that would determine whether the Veteran has a diagnosable illness, the Board finds that further development is necessary.

Gastrointestinal

With respect to service connection for a chronic gastrointestinal disability, the August 2014 VA examiner noted that the Veteran's service treatment records were silent for reflux symptoms.  

In August 2000, the Veteran complained of a stomach virus, vomiting, and constipation; assessment was GE [gastroenteritis].  As noted above, National Guard Retirement Points History Statement prepared in April 2011 indicates that the Veteran earned 117 points of active duty points from January 18, 2000 to January 17, 2001.  As such, there is a possibility that the Veteran was diagnosed with a gastrointestinal disorder during either active duty or active duty for training.  In addition, on his April 2005 Post Deployment Health Assessment, the Veteran noted that he had during his deployment frequent indigestion.  He also reported frequent indigestion on the Report of Medical History in February 2009 and acid reflux and epigastric pain on the Report of Medical Examination in February 2009.

The Board does not find the August 2014 VA examiner's opinion probative with regard to the etiology of the Veteran's gastrointestinal disorder as the examiner did not address the Veteran's reports of frequent indigestion, acid reflux, and epigastric pain in April 2005.  The Board, therefore, finds that further development is necessary.     
   
Fatigue

With respect to a chronic disability manifested by fatigue, the February 2016 VA examiner noted that there was no diagnosis for chronic fatigue syndrome because although the patient has symptoms, there was no objective documented medical evidence of pathology.  In addition, the VA examiner also stated that the chronic fatigue symptoms did not comprise an undiagnosed illness because the Veteran had not had a complete workup to rule out diagnosable illness.  

As there is an indication that additional medical testing could be accomplished that would determine whether the Veteran has a diagnosable illness, the Board finds that further development is necessary.

Headaches and Shoulders

With respect to a chronic headache disability, the August 2014 VA examiner noted that a review of the records showed that in December 2004, the Veteran was seen for headache, vertigo, ear pain, and was diagnosed with sinusitis with muscle spasm resulting in headache; that on separation physical on April 3, 2006, there was documentation of headache; that three years after separation, there was no documented headache; and that on February 14, 2008, the Veteran was seen for headache and subsequently diagnosed with migraine.  The examiner opined that following completion of the neurologic examination, the Veteran's migraines less likely than not (less than 50% probability) had their origin during, or is in some way the result of, the Veteran's period or periods of active military service, including his service in the Southwest Asia Theater of Operations.

With respect to a bilateral shoulder disability, the August 2014 VA examiner noted that the Veteran did not describe a specific location for his bilateral shoulder pain; that he reported that the right side was worse than the left; and that when asked about the nature/quality of his pain complaints, he reported, "my shoulders pop and hurt all the time."  The examiner noted that the Veteran reported that this pain started in approximately 2005 but that he could not identify any specific accident or injury as the cause of this pain.  The examiner noted that a review of the service treatment record demonstrated that there was no diagnosis, treatment, or physician directed therapy for complaints of bilateral shoulder pain.  The examiner stated that although the Veteran claimed that he had symptoms, there was no objective evidence of a shoulder condition in the service treatment records, or at any point in the available medical records to render an opinion regarding the relationship of a present medical condition to military service.  The examiner stated that there was no objective evidence of chronic disease or pathology of the bilateral upper extremities and that symptoms of generalized pain of the bilateral upper extremities was non-specific and, in this case, did not merit a diagnosis at that time.

As the Board has determined that the August 2014 VA examination is not probative for other issues on appeal, the Board will remand these issues for an additional opinion.

Accordingly, the case is REMANDED for the following action:

1.  A determination should be made regarding whether the Veteran was on active duty, active duty for training, or inactive duty training during August and November 2000.  As noted above, National Guard Retirement Points History Statement prepared in April 2011 notes that the Veteran earned 117 points of active duty points from January 18, 2000 to January 17, 2001.  A report should then be prepared indicating the periods of active duty, active duty for training, and inactive duty training during August and November 2000. 

2.  The Veteran should be afforded a VA examination by a neurologist or similarly qualified examiner.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on an examination of the Veteran, review of the file, and history provided by the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran's headache complaints can be attributed to a known clinical neurologic diagnosis.  

If so, the examiner should opine as to whether that disability at least as likely as not had its onset during a period of active duty or is otherwise related or attributable to an event or incident of any period of active duty.

If not, the examiner should opine as to whether it is at least as likely as not that the Veteran has objective indications of a chronic disability (of which his headaches are a part) resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, which have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

3.  The Veteran should be afforded a VA examination by an orthopedist or similarly qualified examiner.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on an examination of the Veteran, review of the file, and history provided by the Veteran, the examiner should opine as to whether it is at least as likely as not that any of the Veteran's complaints of shoulder, elbow, wrist, and hand pain can be attributed to a known clinical orthopedic diagnosis.  

If so, for each diagnosis, the examiner should opine as to whether such disability at least as likely as not had its onset during a period of active duty, active duty for training, or inactive duty training or is otherwise related or attributable to an event or incident of any period of active duty, active duty for training, or inactive duty training.

If not, the examiner should opine as to whether it is at least as likely as not that the Veteran has objective indications of a chronic disability (of which any shoulder, elbow, wrist, or hand pain is a part) resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, which have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

4.  The Veteran should be afforded a VA examination by a pulmonologist or similarly qualified examiner.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on an examination of the Veteran, review of the file, and history provided by the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran's complaints of shortness of breath can be attributed to a known respiratory diagnosis.  

If so, the examiner should opine as to whether that disability at least as likely as not had its onset during a period of active duty or is otherwise related or attributable to an event or incident of any period of active duty.

If not, the examiner should opine as to whether it is at least as likely as not that the Veteran has objective indications of a chronic disability (of which shortness of breath is a part) resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, which have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

5.  The Veteran should be afforded a VA examination by a gastroenterologist or similarly qualified examiner.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on an examination of the Veteran, review of the file, and history provided by the Veteran, the examiner should opine as to whether it is at least as likely as not that any of the Veteran's gastrointestinal complaints can be attributed to a known gastrointestinal diagnosis.  

If so, the examiner should opine as to whether that disability at least as likely as not had its onset during a period of active duty or is otherwise related or attributable to an event or incident of any period of active duty.

If not, the examiner should opine as to whether the Veteran has objective indications of a chronic disability (of which gastrointestinal complaints are a part) resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, which have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

6.  After the above has been completed, if any of his complaints of headache, hand pain, wrist pain, elbow pain, shortness of breath, and gastrointestinal problems could not be attributed to a known neurologic, orthopedic, respiratory, or gastrointestinal diagnosis, the Veteran should be afforded a VA examination by a rheumatologist or similarly qualified examiner.  

The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on an examination of the Veteran, review of the file, and history provided by the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran's complaints of headache, joint pain, and muscle pain (other than those which have been attributed to known neurologic and  orthopedic diagnoses); complaints of fatigue and shortness of breath (other than those which have been attributed to a known respiratory diagnosis); and gastrointestinal complaints (other than those which have been attributed to a known gastrointestinal diagnosis) can be attributed to a medically unexplained chronic multi-symptom illness (to include but not limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome)or whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, which have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

7.  The above examiners should be advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's reports are rejected, the rheumatologist should provide a reason for doing so.

It would also be helpful if they would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

8.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

9.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented at once.  

10.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




